OPINION — AG — A CERTIFICATE OF NEED IS NOT A PREREQUISITE TO THE ISSUANCE OF A HOSPITAL LICENSE FOLLOWING A CHANGE OF OWNERSHIP OF A PREVIOUSLY LICENSED HOSPITAL IF THERE HAS BEEN CONTINUOUS OPERATION AND LICENSURE UP TO THE TIME OF THE CHANGE OF OWNERSHIP. A CERTIFICATE OF NEED IS A PREREQUISITE TO THE ISSUANCE OF A HOSPITAL LICENSE TO A PREVIOUSLY LICENSED HOSPITAL IF SUCH HOSPITAL IS NOT CURRENTLY LICENSED AND THE APPLICANT IS NEITHER THE PREVIOUS LICENSEE NOR ITS SUCCESSOR IN INTEREST. CITE: 63 Ohio St. 1975 Supp., 2651 [63-2651] THRU 63 Ohio St. 1975 Supp., 2656 [63-2656], 63 Ohio St. 1975 Supp., 2652 [63-2652], 63 Ohio St. 1975 Supp., 2655 [63-2655] [63-2655], 63 Ohio St. 1971, 1-101 [63-1-101] (JAMES R. BARNETT)